Title: September [1785]
From: Washington, George
To: 

 


Thursday first. Mercury at 70 in the Morng.—69 at Noon and 68 at Night.
Cloudy Morning—with the Wind at East. Between 9 & 10 Oclock it began to drip slow rain, in which I planted the remainder of the Wheat from the Cape of Good Hope leaving 230 grains to replant the missing seeds, & some that had been washed up by the late rains; the whole number of grains given me by Colo. Spaight amounting to 2476; which in measure, might be about half a Gill.
Below the Wheat, and in a continuation of the rows, nearly to the bottom of the Inclosure, I sowed the Guinea grass Seed which I reserved from my sowing on the 13th. of last June in my Botanical Garden.
Mr. Shaw came home about Noon.
In the Afternoon—about 4 Oclock the wind got more to the Northward—nearly No. Et. and began a close (tho not hard) & constant rain.
 


Friday 2d. Mercury at 64 in the Morning—64 at Noon and 65 at Night.
Wind at No. Et. and pretty fresh all day, with misling Rain wch. sometimes became stronger.
 


Saturday 3d. Mercury at 65 in the Morning—66 at Noon and 66 at Night.
Much such a day as yesterday until the Evening when the Sun made a feeble effort to appear and the clouds began to thin and disperse.
In the Evening James Madison Esqr. came in.
 


Sunday 4th. Mercury at 66 in the Morning—68 at Noon and 68 at Night. Foggy, or Misling morning, and Cloudy most part of the day, with but little Wind.
 


Monday 5th. Mercury at 68 in the Morning—70 at Noon and 72 at Night.
Day clear & pleasant with very little wind. About 2 Oclock, Fanny Bassett and Mr.  Craik third Son of the Doctr. came here; the last of whom went away after dinner.
Mr. Madison left this after Breakfast.

Began to spade up the Lawn in front of the Court yard. And also began to prepare the Scaffolds for Cieling the Piazza.


   
   The third son of Dr. Craik was probably Adam Craik. He later married Mrs. Sarah Harrison Jordan, a daughter of GW’s friend and former aide, Robert Hanson Harrison. In the 1790 census Adam Craik was listed as head of a household in Charles County, Md.



   
   lawn in front of the court yard: The lawn on the west front of the house was to be made into a bowling green.



 


Tuesday 6th. Thermometer at 67 in the Morning—70 at Noon and 73 at Night.
Wind at No. West, and fresh all day, yet warm in the Sun.
Fanny Bassett went to Mr. Lund Washington’s and stayed all Night. I rid to my Plantations at the Ferry, Dogue run and Muddy hole and returned about 12 Oclock.
A Mr. Tayler, Clerk to the Secretary for Foreign Affairs came here whilst we were at Dinner, sent by Mr. Jay, by order of Congress, to take Copies of the report of the Commissioners who had been sent in by me to New York, to take an Acct. of the Slaves whch had been sent from that place (previous to the evacuation) by the British.


   
   George Taylor, Jr., in 1785 was appointed clerk to the secretary for foreign affairs, John Jay. Commissioners for embarkation had been appointed by GW in 1783 to go to New York to superintend the embarkation of the British troops and to try to enforce article seven of the provisional treaty of peace of Nov. 1782, which forbade British troops to carry off any American property, notably runaway slaves. There was, however, little the commissioners could do to enforce the provision, and so they withdrew. The report GW refers to is probably that of 30 May 1783, written by Egbert Benson and William Stephens Smith, two of the commissioners (DLC:GW). On 23 June of that year GW sent a letter to Congress, enclosing copies of his entire correspondence with the commissioners (DLC:GW).



 


Wednesday 7th. Mercury at 67 in the Morning—68 at Noon and 70 at Night.
Clear day with the Wind fresh & Cool from the No[th]ward in the forenoon but still & warm in the Afternoon.
Fanny Bassett returned before Dinner, and Doctr. Craik came to it & went away afterwards to visit John Alton, and his Children at Mr. Chichesters from thence.
About Noon brought two Negro men from the River Plantation to assist in spading up the ground in front of the Court yard and Cornelius being Sick Tom Davis went to assist them.
Bought 28,430 good Cyprus Shingles.
At Night, a Man of the name of Purdie, came to offer himself

to me as a Housekeeper, or Household Steward. He had some testimonials respecting his character—but being intoxicated, and in other respects appearing in an unfavorable light I informed him that he would not answer my purposes, but that he might stay all night.


   
   Cornelius was undoubtedly the Irishman, Cornelius McDermott Roe, who signed an agreement with GW on 1 Aug. 1786 for one year as a “Stone Mason, Bricklayer, and (when not employed in either of these) in other jobs which he may be set about.” McDermott Roe was to receive £32 in addition to board, washing, and lodging “as he has been usually accustomed to in the family; and will give him the same allowance of spirits with which he has been served” (DLC:GW). This portion of the agreement indicates that McDermott Roe had already been employed at Mount Vernon under an earlier arrangement, and he appears several times in the diaries before the Aug. 1786 agreement. Tom Davis, a dower slave, worked primarily as a bricklayer and stonemason. He also occasionally did painting and carpentry.



   
   GW had advertised for a “House-Keeper, or Household Steward, who is competent to the charge of a large family, and attending on a good deal of company” (Va. Journal, 18 Aug. 1785). Because of the increasing number of visitors at Mount Vernon since the Revolution, GW felt it necessary to hire someone to help run the household.



 


Thursday 8th. Thermometer at 64 in the Morning—68 at Noon and 68 at Night.
Calm clear and pleasant. Rid to my Plantations at Muddy hole and in the Neck. Found that at the first they had begun to sow Rye yesterday (as they had also done at the Ferry Plantation) and at the latter to day.
Doctr. Craik came here to Breakfast & crossed the river afterwards. Purdie went away.
 


Friday 9th. Thermometer at 66 in the Morning—72 at Noon and 72 at Night.
Clear and rather warm, with but little Wind.
Rid up to Alexandria with Mrs. Washington, who wanted to get some cloathing for little Washington Custis; and for the purpose of seeing Colos. Fitzgerald & Colo. Gilpin on the business of the Potomack Company. Returned home to Dinner.


   
   GW and the directors, after discussing reports of unruly Potowmack Company workers at the Shenandoah Falls, agreed to inquire into the purchasing of indentured servants and the hiring of slaves (see PICKELLJohn Pickell. A New Chapter in the Early Life of Washington, in Connection with the Narrative History of the Potomac Company. New York, 1856., 77; GW to Thomas Johnson and Thomas Sim Lee, 10 Sept. 1785, DLC:GW).



 


Saturday 10th. Thermometer at 68 in the morning—70 at Noon and 72 at Night.

Calm and warm, with some appearances of rain which vanished in the evening.
Rid with Fanny Bassett, Mr. Taylor and Mr. Shaw to meet a Party from Alexandria at Johnsons Spring (on my Land where Clifton formerly lived) where we dined on a cold dinner brought from Town by water and spent the Afternoon agreeably—returning home by Sun down or a little after it.
From the Scarcity of Apples generally this year and the depredations which were committing every Night upon the few I have, I found it necessary (tho much too early) to gather & put them up for Winter use. Finishd the Cieling of the Piaza.


   
   Johnston’s (Johnson’s) Spring was on Clifton’s Neck (now GW’s River Farm) near the ferry-house, which served travelers using Clifton’s (Johnston’s) ferry to cross over into Maryland. This locality across from Broad Creek and Piscataway in Maryland was a favorite with eighteenth-century duelists (SNOWDENW. H. Snowden. Some Old Historic Landmarks of Virginia and Maryland, Described in a Hand-Book for the Tourist over the Washington, Alexandria and Mount Vernon Electric Railway. Alexandria, Va., 1904., 34, 37).



 


Sunday 11th. Thermometer at 69 in the Morning—74 at Noon and 74 at Night.
Wind fresh at No. West all day & clear—warm notwithstanding.
Mr. Potts, and Doctors Mortimer and Craik Junr. dined here and returned to Alexandria in the Evening.
Mr. Shaw and Mr. Tayler went to Alexandria after breakfast in my barge & did not return until after midnight.


   
   John Potts, Jr. (1760–1809), a Pennsylvanian, in partnership with William Herbert operated an import store on the corner of Fairfax and Queen streets in Alexandria. The partnership was dissolved in 1787 (Va. Journal, 19 May 1784 and 4 Oct. 1787). Potts was a subscriber to the Potowmack Company and for several years was secretary of the company.



   
   Dr. Charles Mortimer, Jr., advertised in 1784 that he was setting up a practice in Alexandria. He claimed to be “bred to the practice of Physic, Surgery, and Midwifery, both in America and Europe” (Va. Journal, 9 Dec. 1784). Mortimer was probably a son or nephew of Dr. Charles Mortimer of Fredericksburg, Mrs. Mary Washington’s personal physician.



 


Monday 12th. Thermometer at 66 in the Morng.—68 at Noon and 71 at Night.
Wind pretty fresh at No. West in the forenoon, but calm afterwds. and perfectly clear.
Rid to my Ferry—Dogue run—& Muddy hole plantations.
A Mr. Cawood, Sheriff of Charles County in Maryland, came here in the forenoon with an acct. of Taxes of the Land I hold in that County & in Nangemy Neck. Promised to get Doctr. Craik to enquire into the matter & to lodge money with him to pay it.


   
   
   Benjamin Cawood, Jr., was the sheriff of Charles County, Md. GW later stated that “this was the first application ever made to me, for the same” and noted that he intended to ask Lund Washington whether he had had any earlier demands for the taxes (GW Memoranda, 30 Mar. 1787, DLC:GW). This was the land GW had acquired from Daniel Jenifer Adams (see main entry for 22 Jan. 1775), and consisted of “Josias’s help, 109 acres; Wades Addition, 33½; Adam’s Retirement, 100; Ditto Outlet, 50 and Williams’s folly 260” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 99).



 


Tuesday 13th. Thermometer at 68 in the Morning—72 at Noon and 74 at Night.
Calm morning, but a brisk Southerly wind all day afterwards and clear.
Began to level the ground which had been spaded up in the lawn fronting the House, having turned it up as far as to where the old cross wall of the former Gardens stood.
Colo. Willm. Fitzhugh of Maryland & his Son William and Doctor Marshall came here to Dinner and stayed all Night.


   
   William Fitzhugh, Jr. (c.1760–1839), was a son of Col. William Fitzhugh (1721–1798) by his second wife, Ann Frisby Rousby Fitzhugh. He served as an officer in the 3d Continental Dragoons during the Revolution. After the war he moved to Hagerstown, Md., where he remained until about 1800, when he moved his family to Livingston County, N.Y. Col. William Fitzhugh had written GW on 25 July that he had to attend a land sale in Virginia on 20 Sept. and intended stopping at Mount Vernon (DLC:GW). Before leaving Mount Vernon, he paid GW £10 for the use of the treasurer of the Potowmack Company (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 204). He also collected £46 17s. 9½d. from GW for some surplus building materials he sent GW earlier (Fitzhugh to GW, 13 May and 25 July 1785, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 204).



 


Wednesday 14th. Thermometer at 72 in the Morning—76 at Noon and  at Night.
Wind still at So. and pretty fresh in the Morning with Clouds and some Appearances of rain in the forenoon but more in the Afternoon as there was distt. thunder and a good deal of Lightning.
Colo. Fitzhugh & Son and Doctr. Marshall went away after Breakfast, and Docter Craik came to Dinner, and stayed all Night.
 


Thursday 15th. Mercury at 72 in the Morning—74 at Noon and 73 at Night.
Brisk Southerly wind all the forenoon, and cloudy—in the Afternoon the wind was more moderate & clear.
Doctr. L’Moyer came in before Dinner.


   
   Jean Pierre Le Mayeur (Lamayner, L’Moyer), a French dentist who came to New York during the Revolution, went to GW’s headquarters in 1783

to do some work on his teeth (GW to Le Mayeur, 16 July 1783, GW to William Stephens Smith, 15 May and 18 June 1783, Smith to GW, 20 May 1783, DLC:GW). Le Mayeur visited Mount Vernon in the summer of 1784 and evidently became a favorite with little George Washington Parke Custis. He played games with the child and in August sent him a new red toy horse “just big Enough for the little house which master George and myself built on the side of the hill” (Le Mayeur to GW, 14 Aug. 1784, DLC:GW). After this visit to Mount Vernon, Le Mayeur went to Richmond where he advertised that he performed “operations on the teeth, hitherto performed in Europe, such as transplanting, &c., &c., &c.” Le Mayeur also offered a payment of three guineas for good front teeth from anyone but slaves (Va. Mag., 10 [1902–3], 325).



 


Friday 16th. Thermometer at 69 in the Morning—70 at Noon and 75 at Night.
Calm and clear in the forenoon—Southerly wind afterwards with clouds and appearances of rain but none fell here.
Mr. Hiebert came here to dinner and returned to Alexandria afterwards.
Sent my Chariot at the request of Mrs. Stuart with Betcy & Patcy Custis to Mr. Calverts. Nelly & Washington Custis went with them to return with the Carriage.


   
   mr. hiebert: probably Mr. Huiberts (see entry for 28 April 1785).



 


Saturday 17th. Thermometer at 72 in the Morning—71 at Noon and 70 at Night.
At or before Sunrising it began to rain moderately—after which it continued by hard Showers with intervals until between One & two in the Afternoon accompanied with sharp lightning and loud thunder.
The rain coming on moderately, induced me to Sow the Ground which I had levelled of the Lawn whilst it was raining—but the heavy showers wch. fell afterwards washed and floated it into heaps.
In the Afternoon when the rain had ceased, I made an experiment of transplanting Turnips to see if the method would succeed in practice. In a part of the Turnip Inclosure, where the Seed had been sowed the 19th. of last Mo[nth], I pulled up all that growed on a square of about ten feet—cut the Taproot of a sufficient Number of Plants and transplanted them thereon at the distance of a foot each way, from one another.
 


Sunday 18th. Thermometer at 66 in the Morng.—67 at Noon and 69 at Night.

Clear, and the Wind fresh from No. West all day.
Colo. Henley, Mr. Porter, Mr. Hunter and Doctr. & Colo. Ramsay came here, dined and returned in the afternoon.


   
   Dr. William Ramsay, Jr., and Col. Dennis Ramsay were the two sons of William and Ann McCarty Ramsay of Alexandria, whose funerals GW attended earlier this year. Doctor William, whose education at the College of New Jersey at Princeton was financed by GW, served as a naval surgeon in the Revolution, making at least one voyage on the George Washington, a privateer out of Alexandria (Va. Mag., 17:175–78). He then returned to Alexandria to practice medicine. William’s younger brother Dennis (1756–1810), whose colonelcy was apparently in the militia, began his business career in Alexandria with the firm of Jenifer & Hooe.



 


Monday 19th. Thermometer at 68 in the Morning 70 at Noon and 70 at Night.
Clear, calm, and serene all day.
Rid to the Plantations at the Ferry, Dogue run, and Muddy hole. Took my French Hounds with me for the purpose of Airing them & giving them a knowledge of the grounds round about this place.
Upon my return, found a Mr. John Defray here—a Dane from Copenhagen, who had been cast away on the coast of No. Carolina.
Doctr. La Moyer left this for Alexandria in my Carriage after Breakfast.
 


Tuesday 20th. Thermometer at 68 in the Morning—68 at Noon and 68 at Night.
Wind Easterly. Morning & whole day lowering. About Sunsetting it began to rain slow and moderately & continued to do so through the Night.
About Noon, agreeably to an appointment I set off for the Seneca Falls. Dined at Colo. Gilpins and proceeded afterwards with him to Mr. Bryan Fairfaxs where we lodged.
 


Wednesday 21st. Thermometer at 68 in the Morning—68 at Noon and 68 at N.
The rain continuing without intermission until 10 or 11 Oclock, and no appearances of fair weather until Noon, we did not leave Mr. Fairfax’s ’till a little after it and then meeting much difficulty in procuring a vessel, did not get to the works at the Seneca fall until the labourers had quit them. We then went to our old quarters at Mr. Goldsboroughs were lodged. Mr. Fairfax

accompanied us. The Wind for the greater part of the day (though there was not much of it) was at No. West.
Thursday 22d. Thermometer at 66 in the Morning—62 at Noon and 62 at Nig[ht].
The Wind having shifted to the Eastward in the Night it commenced a fine raining again, and did not altogether cease until Noon. However about 10 Oclock we left Mr. Goldsboroughs, & in a boat passed down the Seneca falls to the place where the work men were blowing Rocks, but the Water having raised, and the river being muddy, I could form no accurate judgment of the progress which had been made. To me it seemed, as if we had advanced but little—owing to the fewness, and sickliness of the hands which it appeared ought to be encreased and their Wages raised in order to obtain them.
After viewing the works we crossed to the Virginia side and proceeded to the Great Falls where by appointment we were to have met Colo. Fitzgerald and Vessells to take us by Water to the little Falls in order to review the river between the two. The latter we found, but not the first, & parting with Mr. Fairfax here, and sending our Horses by Land to Mr. Hipkins’s at the Falls Warehouse we did, after having examined the ground along wch. it is proposed to open the Canal, and which nature seems clearly to have marked out, embarked about 3 Oclock; Colo. Gilpin myself & one hand in one Canoe, and two other people in another Canoe, and proceeded down the river to the place where it is proposed to let the water again into a Canal to avoid the little Falls.
The place for the Canal at the Great Falls as I have just observed is most evidently marked along a glade which runs quite from the still water above the spout, or Cataract, to the river ¾ or a Mile below it & from appearance will not be deep to dig; but at the upper and lower end, is a good deal incommoded with rocks. The glade itself seems tolerably free from them but how the bottom may turn out when the Soil is taken of I know not. More than probably it will be found Stony.
At the Mouth of the branch wch. issues from this glade locks I think may be well secured by the point of a hill & Rocks just above it. Here we embarked in smooth water, that is not very rapid; and in a quarter of a mile passed a short rapid not difficult—a Mile further another rapid rather worse but not very bad and afterwards two more the last of which in its present state is the worst but none of them very bad. In many parts the River is

tolerably smooth—the current by no means rapid, and upon the whole easier than I had conceived. In places it is tole[r]ably wide and not deeper than I had supposed. Between the two Falls, there are several smal Islands, most of them rocky but one tolerably large & to appearance of good Land.
The place at which it is proposed to take the Canal out, above the little falls, seems favourably formed for it by an Island which may be abt. half a mile above the Falls & the Land through which it must pass on the Maryland Side level but Stoney all the way to the mouth or near it of the Canal begun by Mr. Ballendine if it is carried on a slope. If on the other h[an]d it is to go on a level the Hill side adjoining does not appear unfavourable.
Lodged this Night at Mr. Hipkens’s at the Falls warehouse where we arrived at Dark tho’ we were only 2 hours & an half from the place of embarkation at the Great Falls to the debarking above the little Falls. The little falls, if a Rock or two was removed might be passed without any hazard—more especially if some of the Rocks which lye deep & which occasion a dashing surface could be removed.


   
   mr. hipkins’s: Lewis Hipkins (died c.1794), of Fairfax County, lived near the Virginia tobacco warehouse at the Little Falls which had been authorized in 1742 (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 17, 86; HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 149; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:143). The island with “good Land” may have been Sycamore Island. The island about “half a mile above the Falls” was probably High Island, just off the Maryland shore. Shortly before the Revolution, John Ballendine had begun cutting a canal around the Little Falls on the Maryland side on a piece of land that he named Amsterdam (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 26–28; TAGGARTHugh T. Taggart. “Old Georgetown.” Records of the Columbia Historical Society 11 (1908): 120–224., 177). A canal “on a slope,” carrying a downstream current just as in the river, would make locks unnecessary.



 


Friday 23d. After taking an Early breakfast at Mr. Hipkins’s I set out & reached home about 11 Oclock.
Thermometer at 62 in the Morning—62 at Noon and 62 at Night.
Morning cloudy, and afternoon raining. Wind at No. Et.
About One Oclock My Nepw. G. A. Washington & the two Mr. Bassetts arrived.
Found the late rains had brought up the Seeds of the pride of China, and several more of the Palmetto.
 


Saturday 24th. Thermometer at 62 in the morning—62 at Noon and 62 at Night.
Wind at No. & No. Et. all day & tempestuous with allmost a constant rain.
 



Sunday 25th. Thermometer at 64 in the Morng.—66 at Noon and 69 at Night.
Clear & serene with the Wind & pretty fresh about Midday. Morning & Evening calm.
Doctr. La Moyer & Doctr. Craik came here to Dinner. The latter went away afterwards. The other stayed all Night.
 


Monday 26th. Thermometer at 63 in the Morning—62 at Noon and 60 at Night.
Clear day, and calm Morning but brisk wind afterwards from the No. West.
Went up to Alexandria to meet Colonels Gilpin & Fitzgerald on business of the Potomack Compa. Doctr. La Moyer, Mr. B. Bassett and G. A. Washington accompanied me the first of whom remained there. Dined at the New Tavern, kept by Mr. Lyle.
Brought home Mr. Thomas McCarty, with whom I had agreed to serve me in the capicity of a Ho[use] keeper—or Household Steward at Thirty pounds pr. Ann.


   
   GW and the directors of the Potowmack Company ordered that 60 indentured servants be purchased in Philadelphia or Baltimore (PICKELLJohn Pickell. A New Chapter in the Early Life of Washington, in Connection with the Narrative History of the Potomac Company. New York, 1856., 78). new tavern: Capt. Henry Lyles (d. 1786) of Maryland had recently opened the commodious, three-story Alexandria Inn and Coffeehouse on the corner of Fairfax and Cameron streets. Lyles, who had served in the 3rd Maryland Regiment during the Revolution, also had a store on Fairfax Street near King Street (Va. Journal, 12 May and 29 Sept. 1785 and 18 May 1786).


   
   
   Thomas McCarty was probably not related to GW’s close neighbor, Daniel McCarty. He worked for only a year at Mount Vernon and proved unsatisfactory as a steward (see 12 Aug. 1786).



 


Tuesday 27th. Thermometer at 57 in the Morng. 59 at Noon and 62 at Night.
Wind fresh from the No. West with flying Clouds, and Cold.
Doctr. Craik who came here last Night, returned this Morning to Maryland.
 


Wednesday 28th. Thermometer at 58 in the Morng. 60 at Noon and 62 at Night.
Morning lowering, with appearances of rain but Evening clear, wind still to the No[rth]ward.
Doctr. Jenifer and his wife came here to Dinner, and went away after it, to Colo. McCartys.
Mr. Tayler having finished the business which brought him here, I sent him up to Alexandria to take a passage in the Stage, for New York.
 



Thursday 29th. Thermometer at 60 in the Morning—65 at Noon and 66 at Night.
Day clear, and not much wind, especially in the Afternoon.
Mr. Sanders, an Undertaker in Alexandria, came down between breakfast & Dinner to advise a proper mode of Shingling—putting Copper in the Gutters between the Pediments & Dormants, and the Roof and to conduct the Water along the Eves to Spouts & promised to be down again on Tuesday next to see the work properly begun.


   
   mr. sanders: John Saunders, a joiner and carpenter in Alexandria, seems to have been originally from Philadelphia. He later served as a member of the Alexandria City Council (Fairfax County Deed Book M–1, 15, 41–46; Alexandria City Hustings Court Deed Book, D, 74–81, 330–41). dormants: dormers.



 


Friday 30th. Thermometer at 60 in the Morng. 68 at Noon and 70 at Night.
Day clear, wind pretty brisk from the Southward—till the Evening when it veered more to the Eastward.
Mr. Hunter, and the right Honble. Fred. von Walden, Captn. in the Swedish Navy—introduced by Mr. Richd. Soderstroin came here to Dinner, and returned to Alexandria afterwards. In the Evening a Mr. Tarte—introduced by letter from a John Lowry of Back river came in to request my Sentiments respecting some Entrys they, in Partnership, had made in the Great Dismal Swamp, which I gave unreservedly, that they had no right to.
One of the Hound Bitches wch. was sent to me from France brought forth 15 puppies this day; 7 of which (the rest being as many as I thought she could rear) I had drowned.
Run round the ground which I designed for a Paddock for Deer & find it contains 18 A[cres] 3 R[ods] 20 P[erches].
Began again to Smooth the Face of the Lawn, or Bolling Green on the West front of my House—what I had done before the Rains, proving abortive.


   
   Capt. Frederick von Walden on 28 July laid before Congress a plan of coinage of “copper to the amount of 100,000 £ Stg.” No action had yet been taken on his plan, and he may have been at Mount Vernon to try to enlist GW’s support for the scheme (LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 8:171, 210–11; JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 29:587).



   
   richd. soderstroin: Richard Söderström, the new Swedish consul at Boston, had been recently embroiled in a controversy with Congress because he had presented his credentials to the governor of Massachusetts before presenting them to Congress. Söderström’s act was soon recognized, not as a sign of disrespect, but as an innocent blunder (see LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 8:33, 51–52; JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 28:360–61, n.2, 393–94; State of Söderström’s Case, n.d., NNGL: Knox Papers). Söderström’s letter of introduction was dated 12 Sept. 1785 (DLC:GW).




   
   John Lowry was probably the son of John Lowry (died c.1766) and Mary Lowry of Elizabeth City County. Back River runs through Elizabeth City County and empties into the Chesapeake Bay, midway between James and York rivers. Several members of the Tarte (Tart) family lived in Elizabeth City County—Norfolk County area.



